Order, Supreme Court, New York County, entered on August 23, 1976, inter alia, granting plaintiff partial summary judgment in the sum of $1,800 and the judgment of said court entered thereon on August 26, 1976, unanimously affirmed, without costs or disbursements, for the reasons stated by Gomez, J., at Special Term. We were advised at the argument hereon that an on-going trial between the same parties is about to be resumed. It is to be understood that our decision herein does not affect what is before the trial court. Concur—Murphy, J. P., Silverman, Capozzoli, Lane and Markewich, JJ.